Citation Nr: 1442405	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-43 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  

In February 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In April 2014, the Board remanded the instant claims to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a September 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In September 2014, the Veteran's representative waived the 30 day waiting period following the issuance of the September 2014 SSOC and requested that the Board proceed with adjudicating his case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a transcript of the March 2013 hearing.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
The Board's decision on the claim for service connection for tinnitus is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).



Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that his current tinnitus is related to acoustic trauma in service.  Specifically, he asserts that in-service noise exposure resulted from his work as a combat engineer building and destroying bridges and using explosives.  Additionally, the Veteran contends that he was exposed to noise while testing missiles, from helicopters and from tanks firing their weapons while working in communications.  He has also reported that he continued to experience ringing in his ears since his period of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of ten percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran filed his current claim in May 2009.  A December 2009 VA audiology examination report reflects the Veteran's reports that the onset of his tinnitus was over 30 years ago (i.e., during service).  Following a physical examination and a review of the claims file, the audiologist opined that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or a result of noise exposure.  The audiologist reasoned that a review of all available hearing tests results indicated that the Veteran had entered and existed service with normal hearing, bilaterally, and that there were no significant hearing shifts noted with either ear.  
In a June 2014 addendum opinion, a VA audiologist opined that it was less likely that the Veteran's current complaints of tinnitus had their onset or were otherwise incurred during service.  The audiologist reasoned that there were no complaints of tinnitus in the service treatment records, that the Veteran reported the presence of tinnitus in 2009 and that he had reported its onset over 30 years ago under "uncertain circumstances."  

The Board notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since that time.  The Board notes that his Form DD-214 shows that his military occupational specialty (MOS) was Communications-Electronic Maintenance Support Chief and that he had that position for 16 years.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

In this case, the Board finds that, on the question of current disability, the VA examination reports show a current diagnosis of tinnitus.  In turn, the primary question is whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra..

The Board acknowledges that, in December 2009 and June 2014 opinions, VA audiologists found that the Veteran's tinnitus was not likely related to service given that the Veteran entered and existed service with normal hearing and that his service treatment records do not reflect complaints of tinnitus.  However, when proffering these opinions, it does not appear that the examiners considered the Veteran's credible lay assertions that his tinnitus began in service and had continued to the present.  Inasmuch as the examiners did not consider all the pertinent lay evidence, the Board must find that these opinions lack probative value.  See,  e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.)  The Board further notes that, in this case, the absence of a competent, probative opinion by an appropriate professional is not detrimental to the Veteran's claim, given the nature of disability here at issue, and in light of the Veteran's likely in-service noise exposure, and his competent and credible assertions as onset, nature, and continuity of his symptoms. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted, subject to the legal authority governing the payment of compensation.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for bilateral hearing loss on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As detailed in the Board's prior remand, a December 2009 VA audiologist had opined that the Veteran's bilateral hearing loss was not due to or a result of in-service noise exposure, as the Veteran's service treatment records showed no significant hearing shifts.  However, in describing the Veteran's left ear auditory acuity as "normal" at the time of his separation from service, the audiologist did not comment upon the significance, if any, of the fact that testing revealed a pure tone threshold of 25 decibels at 6000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that thresholds above 20 decibels are indicative of at least some degree of hearing loss).  As a result, in April 2014, the Board found that a VA addendum opinion was required to resolve the claim. 

Thereafter, an addendum opinion was obtained in June 2014.  The audiologist opined that it was less likely that the Veteran's current hearing loss had its onset in or was otherwise incurred in service as he had entered and exited service with normal hearing bilaterally.  The audiologist further noted that the Veteran's retirement examination reflected a standard threshold shift in the right ear but was still within normal limits.  However, the Board finds that this June 2014 addendum opinion is inadequate.  As discussed above, an examination has been found to be inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion.  See Dalton, supra.  In this case, the June 2014 VA examiner did not discuss the lay assertions of the Veteran that his current bilateral hearing loss was the result of his exposure to noise during service, to include any assertions of continuous symptoms.  Moreover, the audiologist did not address the significance of a pure tone threshold of 25 decibels at 6000 Hertz in the left ear.  Therefore, a remand is needed to obtain further opinion that considers such evidence.  [Notably, unlike tinnitus, hearing loss is a medical disability for which competent, probative evidence by an appropriate professional is needed to establish current disability (already established in this case) and etiology.]

On remand, the AOJ should arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran in June 2014.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to further opinion on this claim, to ensure all due process requirements are met, and record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (2013) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should  specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.           § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the June 2014 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an audiologist or appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

With respect to current hearing loss, for each ear, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service. 

In rendering the requested opinion, the examiner must should consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure, and as to onset and continuity of symptoms of diminished hearing. 

Specifically with respect to left ear hearing loss, the examiner should comment upon the significance, if any of the fact that audiometric testing at separation revealed a pure tone threshold of 25 decibels at 6000 Hertz.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


